       Case 1:19-cv-10697-MKV-JLC Document 55 Filed 09/30/20 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 09/30/2020

 ALROY RICHARDS,

                            Plaintiff,
                                                                 1:19-cv-10697-MKV
                     -against-

 CITY OF NEW YORK COMPTROLLER et                                        ORDER
 al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On September 9, 2020, the Court issued an Order [ECF No. 48] stating that it would accept

Plaintiff’s Amended Complaint [ECF No. 45], which Plaintiff filed on September 8, 2020. That

Order also set a deadline of October 1, 2020, for Defendants to respond to the Amended

Complaint by filing a new motion to dismiss or an answer. On September 29, 2020, Defendants

filed a Motion to Dismiss [ECF No. 53].

       Accordingly, IT IS HEREBY ORDERED that:

               1. Plaintiff shall file an opposition on or before November 6, 2020.

               2. Defendants shall file a reply on or before November 23, 2020.



       The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se Plaintiff

at the address of record.



SO ORDERED.
                                                      _________________________________
Date: September 30, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
